Citation Nr: 1512414	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-06 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a heart disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to May 1962; and served additional periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA) in the Indiana National Guard. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. The Veteran initially requested a hearing before the Board, but subsequently withdrew that request in writing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1. Request treatment and personnel records for the Veteran's service with the Indiana National Guard from the National Personnel Records Center (NPRC) and any other appropriate source, including but not limited to the headquarters of the National Guard unit (the 113th Engineer Battalion, Gary, Indiana, whose records potentially could be located with the Indiana National Guard 81st Troop Command) with which the Veteran served. Any records obtained should be associated with the claims file. Attempt to discover all records regarding the Veteran's ACDUTRA and INACDUTRA, including the dates thereof. 

2. Obtain and associate with the claims file all outstanding records of VA and private treatment for the claimed heart disorder, to include any records from the office of Dr. Andre Artis. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Insure that the Veteran is provided with the necessary authorization and release forms to procure any outstanding private treatment records.

3. Schedule the Veteran for a VA medical examination to determine the nature and etiology of the claimed heart disorder. The claims folder and a copy of this remand will be made available to a qualified examiner (i.e. a cardiologist) who must specifically acknowledge receipt and review of these materials in any reports generated. 

Although the examiner is obligated to review the claims folder, the examiner's attention is specifically called to the following: 

i. The active duty service treatment records, containing no notation indicating treatment or diagnosis for a heart disorder;

ii. The September 1991 National Guard examination (an "Over 40" examination), including heart test readouts;

iii. The National Guard personnel records, indicating that the Veteran was placed on a physical profile after the September 1991 National Guard examination; 

iv. The May 1992 private treatment records, indicating that the Veteran had severe heart disease;

v. The October 1992 letter from a private examiner, stating that the Veteran was being treated for cardiovascular disease, and stating that he could continue in his present situation with the Guard (i.e. on physical profile) while being closely monitored;

vi. The February 1993 personnel record, indicating that the Veteran had been medically disqualified for active Guard duty due to his medical conditions;  

vii. Any other service treatment or personnel records acquired as a result of this Remand;

viii. The Veteran's numerous lay statements, in which he suggested that he either did not have a heart condition that should have disqualified for Guard duty or that any such disorder was either caused or aggravated during his Guard duty; and

ix. The January 2015 opinion from Dr. Artis, stating that the Veteran's heart disorder was "at least as likely as not related to the service-connected condition of coronary artery disease," even though the Veteran is not service connected for coronary artery disease. 

Having interviewed the Veteran, reviewed the claims file, and conducted a physical examination, the VA examiner is asked to provide the following opinions:

a. Is it as least at likely as not that any currently diagnosed heart disorder is related to active duty service or any incident of active duty service?

b. Is it as at least as likely as not that any currently diagnosed heart disorder was caused or permanently aggravated beyond its normal progression during a specific period of ACDUTRA?

c. Is it as at least as likely as not that any currently diagnosed heart disorder was caused or permanently aggravated beyond its normal progression by an injury that occurred during a specific period of INACDUTRA?

A complete explanation must be provided for any findings rendered. All clinical findings should be reported in detail and correlated to a specific diagnosis. If the examiner is unable to provide an opinion requested by this Remand, he or she must so indicate and explain why. 

4. After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner (and reviewing physician, if any) for corrective action. 

5. When the development requested has been completed, the claim should again be reviewed on the basis of the additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




